Dismissed and Opinion Filed November 4, 2015




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-15-00515-CV

                               WILLIE MORELAND, Appellant
                                          V.
                              STEPHANIE MORELAND, Appellee

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-10-12468

                               MEMORANDUM OPINION
                             Before Justices Lang, Evans, and Whitehill
                                    Opinion by Justice Whitehill
          Appellant’s brief in this case is overdue. By postcard dated August 4, 2015, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. Thereafter, we granted appellant’s motion to extend time

to file his brief and ordered appellant’s brief to be filed by August 28, 2015. We expressly

cautioned appellant that failure to comply would result in the dismissal of this appeal without

further notice. To date, appellant has not filed his brief, requested an additional extension of

time to file his brief, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Bill Whitehill/
150515F.P05                                          BILL WHITEHILL
                                                     JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIE MORELAND, Appellant                         On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00515-CV        V.                       Trial Court Cause No. DF-10-12468.
                                                   Opinion delivered by Justice Whitehill.
STEPHANIE MORELAND, Appellee                       Justices Lang and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Stephanie Moreland recover her costs, if any, of this appeal
from appellant Willie Moreland.


Judgment entered November 4, 2015.




                                             –3–